DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
 
Drawings
A-5- 4835-5148-9964.1Serial No. TBD”first indentation, a groove, an independent member, or a raised portion on the shear plate or the backing material adapted to mate with a corresponding structure on the frame” are not identified with a reference number in the drawings or the specification. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, 14, 18, 22-27, 29-31 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macrina et al. (US 2014/0069825).
Regarding claim 1, Macrina discloses a multi-layered composite case for an electronic device, the case comprising: an electronic device cradle defined by two or more inter-connected walls (sides of 40, or 16, or 40 and 16) and a base operably connected with the two or more inter-connected walls; a shear plate (44) of substantially rigid material, the shear plate forming at least a first portion of the base; a frame (12) of substantially rigid material ([0036], [0039]) operatively connected with the shear plate and forming at least a second portion of the base; and a backing layer (30) of material having a different rigidity than the shear plate or the frame, wherein the backing layer is positioned between the shear plate and the frame and forms at least a third portion of the base, wherein the two or more inter-connected walls are comprised of a resilient and impact resistant material ([0047]), and wherein the electronic device cradle is adapted to house the electronic device in a predetermined orientation with, when housed, the two or more inter-connected walls adjacent to at least a portion of a perimetral portion of the device and the base adjacent to a back of the device; and wherein together the backing layer, the frame, and the shear plate comprise the base of the electronic device cradle defined by the two or more interconnected walls, and form a multi-layer sandwich construction. See Figs. 1-4. 
Regarding claims 2-8, 11, 14 and 18, Macrina sufficiently discloses the claimed invention. See [0036]-[0039]. 
Regarding claim 22, the shear plate, the backing material, and the frame are fit together in a structural mating geometry comprising a-5- 4835-5148-9964.1Serial No. TBDfirst indentation, a groove, an independent member, or a raised portion on the shear plate or the backing material adapted to mate with a corresponding structure on the frame. See Figs. 4-6. 
Regarding claim 23, the shear plate, the backing material, and the frame are fit together in a structural mating geometry comprising a first indentation, a groove, an independent member, or a raised portion on the shear plate adapted to mate with a corresponding structure on the backing material or the frame. See Figs. 4-6.
Regarding claim 24, the shear plate, the backing material, and the frame are fit together in a structural mating geometry comprising a first indentation, a groove, an independent member, or a raised portion on the shear plate or the frame adapted to mate with a corresponding structure on the backing material. See Figs. 4-6. 
Regarding claims 25-27, Park sufficiently discloses the claimed invention. See Figs. 3-4. 
Regarding claim 29, the frame is adapted to cover a periphery region of the shear plate adjacent to the two or more inter-connected walls. See Figs. 1-4.
Regarding claim 30, the electronic device cradle is adapted to provide an unobstructed opening or a window for an optical device of the electronic device. See Fig. 1. 
Regarding claim 31, the base is fit together in a structural mating geometry with the two or more inter-connected walls. See Figs. 1-4.  
Regarding claim 43, Park discloses a method of assembling the multi-layered composite case of claim 1, the method comprising: connecting the two or more inter-connected walls with the shear plate; arranging the backing material between the shear plate and the frame and assembling the frame with the two or more inter-connected walls or shear plate, thereby forming a multi-layer sandwich construction between at least the shear plate, the backing material, and the frame. See Abstract; and Figs. 1-6.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 19, 20 and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Macrina as applied above.
Regarding claims 9, 10, 19, 20 and 32-39, Macrina discloses the claimed invention except for the materials. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed materials in order to have a flexible yet durable case, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. Applicant argues that Macrina does not disclose the base as claimed. Applicant essentially argues that base cannot be layered as disclosed by Macrina - the Office respectfully disagrees. There is nothing in applicant’s specification, or current claims, that would preclude a layered “base” as disclosed by Macrina. In other words, Macrina discloses the backing layer (30), the frame (12), and the shear plate (44) comprising the base of the electronic device cradle defined by the two or more interconnected walls, and form a multi-layer sandwich construction. See Figs. 1-4. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734